JENKINS, Circuit Judge
(concurring). The policy of insurance stales that it was issued in consideration of the application, “which is hereby made a part of this contract.” Effect should therefore be given to the application, not as a representation, but as a part of I he *608contract, limiting liability as therein expressed. It is clear from the evidence in the record thát the agent of the insurance company filled the blank application, and at the time agreed with the insured, touching the meaning of the expressions therein employed, that they should cover all the business in which the insured was engaged. Within the authority of Insurance Co. v. Wilkinson, 13 Wall. 222, 20 L. Ed. 617, Insurance Co. v. Mahone, 21 Wall. 152, 22 L. Ed. 593, and Insurance Co. v. Chamberlain, 132 U. S. 304, 10 Sup. Ct. 87, 33 L. Ed. 341, the contract would be construed in the light of such agreement, and would be held to cover all business of the insured. If, upon the face of the policy, that were doubtful, possibly, upon this evidence, and under these authorities, the court would have been justified in directing a verdict for the plaintiff below. At all events, the verdict was clearly in accord with the evidence, and could not well have been other than it was. The policy indemnified against loss from liability for damages through accidents to the servants of the insured while engaged in the occupations mentioned, “whose wages are included in the pay roll” upon which the premium was based. It was, therefore, proper for the plaintiff below to show payment to the insurer of the further premium which the contract required, based upon the pay roll. That such payment was made after the accident which is the subject of inquiry here, and was solicited by the agent of the insurer, and that' the pay roll included the wages of the servants injured at the time of the accident, does not affect the materiality of the evidence, although it was not proof of a waiver by the insurance company, since knowledge of the fact that the pay roll included such wages was not brought home to it. If the evidence was improperly used by counsel to urge upon the jury the notion of the waiver, objection to such use should have been made timely, and preserved in the record, or the court should have been requested specifically to charge the jury that no such waiver was shown. The .objection urged is, therefore, unavailing here; and, indeed, if the objection had been seasonably taken, and properly preserved, it is doubtful if we should not regard the failure of the court below to specifically instruct upon the objection as a harmless error, because the insurer was liable for loss upon the ground above considered.